Citation Nr: 0610415	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  04-19 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility to Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision by a 
VA Regional Office (RO).  The appellant filed a timely notice 
of disagreement in January 2004.  The RO issued a statement 
of the case in April 2004; and the appellant filed a 
substantive appeal (VA Form 9) in May 2004.  


FINDING OF FACT

The National Personnel Records Center has certified that the 
appellant's husband had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits based 
upon qualifying service of the appellant have not been met. 
38 U.S.C.A. §§ 101(2), 107(b), 1310, 1541 (West 2002); 38 
C.F.R. §§ 3.1(d), 3.40, 3.41, 3.203 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions. 8 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a). After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in May 2003 and 
June 2003 VCAA letters, the statement of the case, and a 
February 2004 telephone conversation have collectively 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the May 2003 VCAA letter the appellant was 
advised of the types of evidence VA would assist in obtaining 
as well as the appellant's own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

At this point the Board acknowledges the recent judicial 
holding in Pelea v. Nicholson, 19 Vet.App. 296 (2005) as it 
pertains to VCAA notice in a case where there is a question 
as to the validity of the appellant's service (or, in this 
case, the validity of the appellant's husband's service).  In 
Pelea, the United States Court of Appeals for Veterans Claims 
(Court) found that VCAA notice in that particular case was 
inadequate because the VCAA letter only informed the 
appellant of the evidence necessary to substantiate the 
underlying benefit claim, not the evidence necessary to 
establish valid service.  The May 2003 VCAA notice letter in 
the present case did advise the appellant of the types of 
evidence to substantiate the underlying claim of service 
connection.  However, the Board believes that the May 2003 
letter, when viewed collectively with the rating decision, 
statement of the case, and a February 2004 telephone 
conversation, created a situation where the appellant fully 
understands the need for the types of evidence to show valid 
service. There has been no prejudice to the appellant in this 
case as the record shows that she has submitted documents 
purporting to show valid service.  This is not a case where 
the appellant is at a disadvantage because she has not notice 
as to the types of evidence necessary to show valid service.

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation. All available pertinent records, in service, 
private, and VA, have been obtained.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue being adjudicated by this appeal. The Board finds 
that no further action is required by VA to assist the 
appellant with the claim.

Criteria

The appellant has claimed entitlement to VA benefits based on 
her husband's alleged service. 

For purposes of any of the above determinations, the term 
"veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
there from under conditions other than dishonorable.  38 
C.F.R. § 3.1(d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Department of Defense (DD) Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate United States service department under the 
following conditions: (1) The evidence is a document issued 
by the United States service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a).

Factual Background

The appellant claims basic eligibility for VA benefits based 
on her deceased spouse's service with the Commonwealth Army 
of the Philippines (USAFFE).  In support of her claim the 
appellant has submitted evidence, including:

1.	 An Affidavit for Philippine Army Personnel indicating 
that the appellant's  spouse was inducted into the 
USAFFE on December 8, 1941; that he was married to the 
appellant in October 1937; and that he was discharged 
from service in December 1947.  
2.	A March 1999 certificate from the General Headquarters 
Armed Forces of the Philippines Office of the Adjutant 
General, certifying that the appellant's spouse was 
inducted into the USAFFE on December 8, 1941.
3.	An April 1999 correspondence from the Office of the 
Civil Registrar General, stating that all records of 
births, deaths, and marriage between 1932 and 1945 were 
destroyed by fire.
4.	A May 1999 affidavit from the daughter of one of the 
witnesses to the appellant's marriage to her spouse.  
5.	A June 1999 certificate from the Office of the City 
Civil Registrar certifying that the appellant's spouse 
died on November [redacted], 1976.
6.	A January 2000 correspondence from the Republic of 
Philippines City Civil Registry certifying that it has 
no record of marriage between the appellant and her 
spouse.
7.	A March 2003 certification from the Panbansang Sinupan 
Archives that certifies that there is no record of the 
appellant's marriage to her spouse.
8.	An October 2003 correspondence from the Philippine 
Province Society of Jesus, stating that the priest who 
allegedly conducted the marriage ceremony between the 
appellant and her spouse, has died; and that all records 
of the Church between 1937 and 1945 have been destroyed.
9.	The November 1976 death certificate of the appellant's 
spouse.  

The National Personnel Records Center (NPRC) certified in 
July 2003 that the appellant's spouse has no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  



Analysis

The Board finds that there is no verification from an 
appropriate service department demonstrating that the 
appellant's husband served as a member of the Philippine 
Commonwealth Army, including as a recognized guerrilla in 
service of the United States of America.

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Furthermore, "service department findings are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces." Duro v. Derwinski, supra.  In cases for 
VA benefits where requisite veteran status is at issue, the 
relevant question is whether there is qualifying service 
under title 38 of the United States Code and the regulations 
promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997).  Where service department 
certification is required, see 38 C.F.R. § 3.203(c), the 
service department's decision on such matters is conclusive 
and binding upon VA.

In short, under 38 C.F.R. §§ 3.41 and 3.203, Philippine 
veterans are not eligible for veterans' benefits unless a 
United States service department documents or certifies their 
service.  See Duro, supra; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).  The RO attempted to verify the 
appellant's husband's service as reported by the appellant 
without success.  The Board finds no evidence of record which 
would warrant recertification in this case.

In conclusion, the Board finds, based upon the service 
department's certification and the law applicable to this 
case, that the appellant's husband is not a "veteran" for 
purposes of entitlement to VA benefits.  Therefore, the 
appellant's claim of entitlement to VA benefits, must be 
denied.

The Board is aware of the recent decision of the United 
States Court of Appeals for Veterans Claims in Pelea v. 
Nicholson, No. 01-1138 (U.S. Vet. App. Aug. 5, 2005) which 
appears to question the impact of 38 C.F.R. § 3.203 on the 
question of verification of service. 38 C.F.R. § 3.203 
provides that VA may accept evidence submitted by a claimant 
without verification from the service department if it meets 
certain criteria.  First of all, the regulation appears to be 
permissive as evidenced by use of the word "may."  Secondly, 
38 C.F.R. § 3.41 states that for Philippine service the 
period of active service will be the date certified by the 
Armed Forces.  Under 38 C.F.R. § 3.1(a), "Armed Forces" means 
the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  In view of 
these regulatory provisions, the Board concludes that 
"service department" means the appropriate unit of the Armed 
Forces responsible for certifying service.

Even if the service department certification is held to be 
not binding, the Board believes that the question raised in 
Pelea regarding the types of evidence which may be used to 
establish qualifying service of Philippine claimants does not 
alter the outcome in this particular case.  In the present 
case, the Board finds that the negative service department 
certification is entitled to more weight than the documents 
submitted by the appellant.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


